Case 3:21-mj-00052-BN Document5 Filed 01/22/21 a 1of1 PagelD 20
UNITED STATES DISTRIC
DISTRICT COURT

NORTHERN DISTRICT OF ERN DISTRI OF
TEXAS
FILED

  
 
   

DALLAS DIVISIO
UNITED STATES OF AMERICA §
§ JAN 22 2
v. . \\e / § Case No. 3:214mj-00052-BN *SEALED*
\ §
GARRET M. (1) § CLERK, U.S. DISTRICT COURT

By

 

deputy

 

ENTRY OF APPEARANCE OF COUNSEL
I wish to enter my appearance as retained counsel for the above-named defendant(s) in this cause.

I understand that it is my duty to continue to represent the named defendant(s) in connection with all matters relating to this

case, and ircomnmection-with-alt-proeeedings-therein_in thi ourt. to assist him with g anneal v
and-to-represent-hinron-appeatumtit- ef motion filed by m

relieved by Order Ofte COM \ he Wo/ hem Di ituck of Tbe

In all cases an arraignment is scheduled promptly after the return or filing of an indictment or information, at which time the
defendant must enter a plea. Your attention is directed to Rule 12, Federal Rules of Criminal Procedure, pertaining to pretrial

motions.
nA =
DATED: 2. day of ) cnucry _, Loy

YY
Signatur¢of Attomey

eC Chia fon Groden

Attorney Name (Please Print)

nvovw\NG J

 

 

 

Attorney Bar Number

16. 60 okt sb
Street Address

Yelle VWi770Y4
City, State, Zip

CAlwto tox Chime OV

E-mail Address

LIY-Ne-sTR

Telephone Number (including area code)

\4- TLo- 45-¢ 4

Fax Number

 

 
